department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date conex-112092-17 number release date uil the honorable tom marino member u s house of representative sec_1020 commerce park drive suite 1a williamsport pa attention ---------------------- dear representative marino ----------------- his former employer provides him with the economic benefit of i am responding to your inquiry dated date on behalf of your constituent -------- --------------------------- the cost of current_life_insurance_protection under a split-dollar_life_insurance asked whether he may use the insurance company’s term arrangement insurance rates rather than the term premiums listed in table interim table of one-year term premiums for dollar_figure of life_insurance protection to compute the value of the life_insurance protection he must include in his income he also asked whether he must continue to pay fica and medicare taxes on that income now that he is retired and receiving social_security and medicare taxpayers may use table to determine the value of current_life_insurance_protection on a single life that is provided under a split-dollar_life_insurance arrangement alternatively for arrangements entered into on or before date taxpayers in general determine the value of current_life_insurance_protection by using the insurer’s lower published premium rates that are available to all standard risks for initial issue one-year term_insurance notice 2002_1_cb_398 revrul_66_110 1966_1_cb_12 amplified by revrul_67_154 c b however for arrangements entered into after date and before the effective date of future guidance for periods after date the irs will not consider an insurer’s published premium rates to be available to all standard risks who apply for term_insurance unless both the insurer generally makes the availability of such rates known to persons who apply for term_insurance coverage from the insurer conex-112092-17 the insurer regularly sells term_insurance at such rates to individuals who apply for term_insurance coverage through the insurer’s normal distribution channels notice the prior sentence would also apply to a split-dollar arrangement entered into on or before date if the arrangement were modified in such a way that it would be treated as a new arrangement entered into after that date social_security_taxes and medicare taxes are imposed under the federal_insurance_contributions_act fica on wages as defined in sec_3121 of the internal_revenue_code code the term wages is defined for fica purposes as all remuneration for employment with certain specific exceptions see sec_3121 of the internal_revenue_code no general exception from wages for social_security_tax and medicare_tax purposes applies when an individual has reached a certain age is receiving social_security_benefits or is retired from working thus generally current life_insurance coverage provided by an employer to a former employee that is includible in gross_income and is remuneration for past employment remains subject_to social_security and medicare taxation after retirement or i hope this information is helpful if you have questions please contact me at -------------- ------- ----------------------------- ---------------------- at sincerely scott k dinwiddie associate chief_counsel income_tax accounting
